Citation Nr: 0637698	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-17 869	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service for approximately 20 years 
between November 1967 and January 1994, to include active 
duty with the U. S. Coast Guard from February 1968 to 
February 1973 and with the Navy from July 1989 to January 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied 
service connection for asthma.  The appeal was adjudicated by 
the San Diego, California, RO even though the veteran lives 
in the Republic of the Philippines.  In June 2004 and again 
in November 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  

While the Board's earlier remands also listed as issues on 
appeal claims of entitlement to service connection for gout, 
cervical myelopathy, degenerative changes of the lumbar 
spine, and cholelithiasis, because the RO granted service 
connection for these claims in a May 2006 rating decision and 
the veteran has not appealed the rating or effective date 
assigned as of the date of this decision, issues pertaining 
to gout, cervical myelopathy, degenerative changes of the 
lumbar spine, and cholelithiasis are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

A review of the claims files show that the veteran, in 
September 2006, filed with the Board a statement expressing 
disagreement with the ratings assigned his newly service 
connected disabilities in the May 2006 rating decision.  As a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result must be filed with the RO to act as a 
notice of disagreement and because these claims are not 
developed or certified for appellate review, they are 
referred to the RO for appropriate action.  38 C.F.R. 
§§ 20.201, 20.300 (2006).



FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's asthma began during service or that a current 
diagnosis of asthma is causally linked to any incident of 
service.




CONCLUSION OF LAW

Asthma was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2006).  The VCAA 
and its implementing regulations are applicable to the claim 
now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2001, prior to 
the appeal from rating decision, along with the subsequent 
notices provided in November 2002, June 2004, April 2005, 
and/or November 2005 informed the appellant what evidence he 
was to provide and what evidence VA would attempt to obtain 
on his behalf in order to establish entitlement to service 
connection for asthma.  He was also informed to submit any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Through the VCAA letters noted 
above, the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).   
Written notice was provided in June 2001, prior to the appeal 
from rating decision.  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  Mayfield, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Any deficiency in the timing of the notice 
was cured because the RO readjudicated the claim for service 
connection for asthma after the VCAA notices were sent.  See 
supplemental statement of the case issued in May 2006.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).   

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

While the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the claim on appeal, the Board finds this 
failure harmless because the preponderance of the evidence is 
against the appellant's claim and any questions as to the 
appropriate disability rating or effective date to assign is 
moot.   ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

Turning next to the duty to assist, the Board finds that VA 
has secured all available pertinent evidence and conducted 
all appropriate development.  Specifically, the RO obtained 
and associated with the claims files all of the veteran's 
available service medical records and all identified and 
relevant post-service treatment records, including the 
veteran's records from the Long Beach Naval Hospital, Dagupan 
Doctors Villaflor Memorial Hospital, s physician with the 
Guanzon Medical Clinic, Villaflor Memorial Hospital, and 
another private physician, M.A.G, M.D.  The record also shows 
the appellant was afforded a VA examination in December 2005 
and a medical opinion was obtained addressing the contended 
causal relationship between asthma and service.  The service 
and post-service medical evidence, to include the competent 
nexus opinion, is sufficient to resolve this appeal; there is 
no duty to provide another examination or medical opinion. 
Furthermore, in June and August 2006, the veteran notified VA 
that he had no other information to file in support of his 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
ATD Corp.; supra; Overton, supra.

The Claim

The veteran contends that his current asthma is related to 
in-service episodes of bronchitis, viral infections, and 
viral syndrome. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

In this regard, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

With the above criteria in mind, service medical records 
dated from December 1968 to October 1991, show the veteran's 
complaints and treatment for colds and/or the flue.  In June 
1988, the service medical records show his being diagnosed 
with bronchitis.  Nonetheless, on service examinations dated 
from November 1967 to November 1993 as well as on Dental 
Health Questionnaires' dated from November 1988 to November 
1993, the veteran not diagnosed with asthma and he answered 
NO to the question of whether he had ever had or currently 
has a problem with asthma.  

Post-service, a March 2001 treatment record from Dagupan 
Doctors Villaflor Memorial Hospital show's the veteran being 
diagnosed with asthma.  





The veteran underwent a December 2005 VA examination and, in 
a March 2006 addendum, the physician who conducted the 
examination and reviewed the relevant medical evidence in the 
claims file proffered the following opinion:

MEDICAL OPINION:  It is less likely the 
patient's asthma is related or linked to 
his bronchitis during active service.

RATIONAL FOR OPINION:  Asthma is an 
episodic disease, acute exacerbations 
being interspersed with symptom-free 
period.  Respiratory infections are the 
most common of the stimili that evoke 
acute exacerbations [of] asthma.  
Although it is possible that the 
bronchitis during active service was a 
manifestation of asthma, in the absence 
of record of consultation for recurrent 
cough and dyspnea and treatment with 
bronchodilators, it is less likely that 
the single episode of bronchitis during 
active service was related to his present 
asthma.  (Emphasis added). 

The above opinion is not contradicted by any other medical 
opinion of record.  Evans, supra.  Therefore, entitlement to 
service connection for asthma on a direct basis must be 
denied.  38 C.F.R. § 3.303; Rabideau, supra.  Moreover, given 
the length of time between the veteran's separation from his 
last period of active duty in 1994 and first being diagnosed 
with asthma in 2001, there is no competent evidence of a 
continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  In light of the foregoing, entitlement to 
service connection for asthma is denied. 

In reaching the above conclusion, the Board has not 
overlooked the appellant's written statements to the RO or 
his statements to the VA and private physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the diagnosis or etiology of diseases 
such as asthma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, the appellant's statements regarding 
the origins of his asthma are not probative evidence as to 
the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


